Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claim 5, the claim limitation “a radio frequency (RF) module for transmitting and receiving a radio signal” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a radio frequency (RF) module for” coupled with functional language “transmitting and receiving a radio signal” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the RF unit 713 disclosed in figure 7 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 5 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Allowable Subject Matter
Claims 1, 3, 4, 5, 7, 8 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 5, NOH et al. (US 20210242995) teaches a method for transmitting data in a wireless communication system, the method performed by a base station comprising: 
scrambling bits composed of at least one codeword by using a scrambling sequence (par. 103, scrambling based on the four parameters n.sub.RNTI, q, n.sub.s, and N.sub.ID.sup.cell, c.sub.init is defined… q has one-bit payload to differentiate up to two codewords); and 
(par. 101, 103, PDSCH scrambling), wherein an initial value of the scrambling sequence is determined based on a value by floor function of a slot index and a number of slots in a radio frame (table 4, par. 103, 106, N.sub.slot.sup.frame,.mu. is number of slots in a radio frame and n.sub.s. is slot index; par. 107 equation 20, [n.sub.s./ N.sub.slot.sup.frame,.mu.] is the floor function of slot index and number of slots in a radio frame).

ARNOOT et al. (US 20180323897) teaches c.sub.init=n'.sub.RNTI2.sup.14+q2.sup.13+.left brkt-bot.n.sub.s/2.right brkt-bot.2.sup.9+N.sub.ID.sup.cell (par. 35); [x] is a flooring function (i.e. the largest integer not greater than `x`) (par. 35).

However, the prior art of record fails to teach “wherein the initial value of the scrambling sequence is determined based on floor((slot index)/N.sub.slot.sup.frame,u×2.sup.4” in the claims as a whole. Therefore, claims 1, 5 are allowed.

Claims 3, 4, 7, 8 are allowed because of the dependency on the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
R1-2008034 (“Discussion on Group Scheduling mechanisms”) teaches                 
                    
                        
                            c
                        
                        
                            init
                        
                    
                    =
                    
                        
                            n
                        
                        
                            RNTI
                        
                    
                    ⋅
                    
                        
                            2
                        
                        
                            15
                        
                    
                    +
                    q
                    ⋅
                    
                        
                            2
                        
                        
                            14
                        
                    
                    +
                    
                        
                            n
                        
                        
                            ID
                        
                    
                
             (section 2.3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        03/09/2022